[Cite as State v. Jackson, 134 Ohio St. 3d 184, 2012-Ohio-5561.]




            THE STATE OF OHIO, APPELLANT, v. JACKSON, APPELLEE.
         [Cite as State v. Jackson, 134 Ohio St. 3d 184, 2012-Ohio-5561.]
Sufficiency of indictment—For the purpose of identifying the drug involved in a
        drug-trafficking offense under R.C. 2925.03(A), an indictment is sufficient
        if it names the schedule in which the drug appears—R.C. 2925.03(C).
(No. 2011-1925—Submitted September 11, 2012—Decided December 4, 2012.)
                APPEAL from the Court of Appeals for Lorain County,
                          No. 10CA009791, 2011-Ohio-4998.
                                  __________________
                               SYLLABUS OF THE COURT
For the purpose of identifying the drug involved in a drug-trafficking offense
        under R.C. 2925.03(A), an indictment is sufficient if it names the schedule
        in which the drug appears.
                                  __________________
        LUNDBERG STRATTON, J.
                                      I. Introduction
        {¶ 1} The question before the court is whether an indictment charging a
defendant with trafficking in drugs under R.C. 2925.03 must name the specific
drug involved in the offense or whether identifying the schedule in which a drug
appears is sufficient. We hold that the indictment is sufficient if it names the
schedule in which the drug appears. Therefore, we reverse the judgment of the
court of appeals.
                                  II. Procedural History
        {¶ 2} On December 10, 2008, a Lorain County grand jury issued an
indictment charging appellee, Alfred Jackson, with five criminal counts, including
two counts of trafficking in drugs—Count One under R.C. 2925.03(A)(1) and
                            SUPREME COURT OF OHIO




Count Two under R.C. 2925.03(A)(2)—both third-degree felonies. Both counts
contained the following language:


       The drug involved in the violation is a compound, mixture,
       preparation, or substance included in Schedule I or II, with the
       exception of marihuana, cocaine, L.S.D., heroin, and hashish and
       the amount of the drug involved equals or exceeds the bulk amount
       but is less than five times the bulk amount.


       {¶ 3} The state’s January 20, 2009 bill of particulars and its discovery
response alleged that Jackson had been trafficking in ecstasy pills. Subsequently,
the state filed a notice of intent to submit a lab report as evidence at trial. The
report, which is attached to the notice, indicates that the specimens submitted
were “three (3) baggies of green vegetable matter” and that the test results
indicated that the substance was “Cannabidiol, Delta-9-Tetrahydrocannabinol
[Marihuana] (a schedule I controlled substance), and Cannabigerol.”            The
marihuana was the basis for Count Three of the indictment and is not relevant to
our analysis pertaining to Counts One and Two.
       {¶ 4} However, by July 15, 2009, Jackson was aware that the state was
alleging that the drug involved in Counts One and Two was benzylpiperazine
(“BZP”), which the state alleged was a Schedule I controlled substance. On that
date, Jackson filed a Crim.R. 12 motion to dismiss the two trafficking counts,
alleging that BZP is not listed as a Schedule I controlled substance in R.C.
3719.41 and therefore neither count charged him with trafficking in drugs.
       {¶ 5} The state filed a motion in opposition, arguing that Crim.R. 12
tests only the sufficiency of the charging instrument, without regard to the
evidence that may be produced at trial. Therefore, the state argued, because the
indictment tracked the language of R.C. 2925.03 and Jackson’s argument speaks




                                         2
                                January Term, 2012




only to the sufficiency of the state’s evidence that may be produced at trial, his
motion to dismiss should be denied. The trial court denied Jackson’s motion to
dismiss.
       {¶ 6} Subsequently, the state filed a motion requesting the trial court to
take judicial notice that “benzylpiperazine, also known as BZP, is a Schedule I
drug under” R.C. 3719.41 (Schedule I)(E)(2). Jackson filed another motion to
dismiss, alleging that the indictment did not sufficiently charge the two trafficking
counts because neither count named the specific controlled substance involved.
The court granted the state’s motion and took judicial notice that BZP is a
Schedule I drug, and it denied Jackson’s motion to dismiss.
       {¶ 7} Jackson then pleaded no contest to all the charges, including
Counts One and Two. The trial court accepted Jackson’s plea and sentenced him
to one year in prison for each of Counts One, Two, Three, and Five and to ten
months in prison for Count Four, with all five sentences to run concurrently.
       {¶ 8} Jackson appealed, arguing that the trial court erred in not
dismissing the first two counts of the indictment. In a two-to-one decision, the
court of appeals, relying on State v. Headley, 6 Ohio St. 3d 475, 453 N.E.2d 716
(1983), reversed the finding of guilt on the first two counts, holding that the
indictment was insufficient because it stated that the drug involved was a
“Schedule I or II [drug],” instead of naming the specific drug involved. State v.
Jackson, 9th Dist. No. 10CA009791, 2011-Ohio-4998, at ¶ 12, 14.
       {¶ 9} The appeal is now before this court pursuant to our accepting the
state’s discretionary appeal.
       {¶ 10} The state argues that the court of appeals erred in interpreting
Headley as requiring an indictment for drug trafficking to name the particular
controlled substance involved, as opposed to merely naming the category of the
controlled substance involved, which in this case was a Schedule I or II drug.
Jackson argues that if an indictment does not name the specific controlled



                                         3
                               SUPREME COURT OF OHIO




substance, the defendant will not know exactly what he or she is charged with and
will not be able to defend himself or herself against multiple trials for multiple
controlled substances.
                                    III. Analysis
       {¶ 11} R.C. 2925.03 sets forth the criminal offense of trafficking in drugs.
It prohibits persons from selling or offering to sell controlled substances. R.C.
2925.03(A). The version of R.C. 2925.03(C) in effect at the time that Jackson
committed his trafficking offense set forth the degree of the offense and the
penalty, depending on which subsection of (C) the drug involved falls under:
(C)(1) Schedule I or II drugs, (2) Schedule III, IV, or V drugs, (3) marihuana, (4)
cocaine, (5) L.S.D., (6) heroin, and (7) hashish. The schedules referred to in R.C.
2925.03(C)(1) and (2) are lists of controlled substances. See R.C. 3719.41. There
are five schedules of drugs.
       {¶ 12} “Article I, Section 10 of the Ohio Constitution provides that ‘no
person shall be held to answer for a capital, or otherwise infamous, crime, unless
on presentment or indictment of a grand jury.’ Thus, the Ohio Constitution
guarantees an accused that the essential facts constituting the offense for which he
is tried will be found in the indictment by the grand jury.” State v. Pepka, 125
Ohio St. 3d 124, 2010-Ohio-1045, 926 N.E.2d 611, ¶ 14, citing Harris v. State,
125 Ohio St. 257, 264, 181 N.E. 104 (1932).          Crim.R. 7(B) provides, “The
statement [specifying the offense in an indictment] may be made in ordinary and
concise language without technical averments or allegations not essential to be
proved. The statement may be in the words of the applicable section of the
statute, provided the words of that statute charge an offense, or in words sufficient
to give the defendant notice of all the elements of the offense with which the
defendant is charged.”
       {¶ 13} “An indictment meets constitutional requirements if it ‘first,
contains the elements of the offense charged and fairly informs a defendant of the




                                         4
                                January Term, 2012




charge against which he must defend, and, second, enables him to plead an
acquittal or conviction in bar of future prosecutions for the same offense.’ ” State
v. Childs, 88 Ohio St. 3d 558, 565, 728 N.E.2d 379 (2000), quoting Hamling v.
United States, 418 U.S. 87, 117, 94 S. Ct. 2887, 41 L. Ed. 2d 590 (1974).
          {¶ 14} “Generally, the requirements of an indictment may be met by
reciting the language of the criminal statute.” State v. Childs, 88 Ohio St. 3d 194,
199, 724 N.E.2d 781 (2000), citing State v. Murphy, 65 Ohio St. 3d 554, 583, 605
N.E.2d 884 (1992). However, an indictment that otherwise tracks the statutory
language is not defective for failing to identify the elements of a predicate
offense. See Murphy at 583 (failing to name elements of the predicate offenses of
aggravated robbery and aggravated burglary did not render the indictment for
aggravated murder insufficient). State v. Foust, 105 Ohio St. 3d 137, 2004-Ohio-
7006, 823 N.E.2d 836, ¶ 31 (failing to name elements of the predicate offense did
not render the indictment for aggravated burglary insufficient). Our holdings in
Murphy and Foust are based on the notion that “it is the predicate offense itself
and not the elements of the predicate offense that is an essential element of the
charged offense.” State v. Buehner, 110 Ohio St. 3d 403, 2006-Ohio-4707, 853
N.E.2d 1162, ¶ 12. But if the indictment does not name the essential elements of
the criminal offense charged, the indictment is insufficient to charge the defendant
with that offense. See State v. Jester, 32 Ohio St. 3d 147, 149, 512 N.E.2d 962
(1987).
          {¶ 15} A defendant may seek “specificity of detail” relating to criminal
charges through a request for a bill of particulars. State v. Sellards, 17 Ohio St. 3d
169, 171, 478 N.E.2d 781 (1985). For example, the specific drug involved in a
trafficking offense may be addressed in a request for a bill of particulars. See
State v. Williamson, 3d Dist. No. 9-10-11, 2010-Ohio-5060, ¶ 2, 3 (the indictment
charged defendant with trafficking in a Schedule I or II drug, and the bill of
particulars clarified that the drug involved was ecstasy).



                                          5
                            SUPREME COURT OF OHIO




        {¶ 16} In the instant case, the language of the indictment tracked the
language of the trafficking-in-drugs statute, R.C. 2925.03(C)(1), by alleging, “The
drug involved in the violation is a compound, mixture, preparation, or substance
included in Schedule I or II with the exception of marihuana, cocaine, L.S.D.,
heroin, and hashish * * *.” Nevertheless, the court of appeals, relying on State v.
Headley, 6 Ohio St. 3d 475, 453 N.E.2d 716, held that the indictment needed to
name the specific type of controlled substance involved. Jackson, 2011-Ohio-
4998.
        {¶ 17} In Headley, the state alleged that Headley had committed
aggravated trafficking in drugs.    The indictment alleged that Headley “ ‘did
knowingly provide money or other items of value to another person with the
purpose that the recipient of the money or items of value would use them to
obtain controlled substances for the purpose of selling or offering such controlled
substances in amounts exceeding a bulk amount * * *.’ ” (Emphases added.) Id.
at 475, quoting the indictment.      Over Headley’s objection, the trial court
permitted the state to amend the indictment by adding the words, “to-wit:
cocaine.” Id. A jury found Headley guilty as charged. Id. at 476.
        {¶ 18} The court of appeals reversed Headley’s convictions, in part due to
the fact that the indictment failed to name the controlled substance involved. Id.
The state appealed to this court, arguing that the indictment was sufficient to
charge Headley with trafficking in drugs.
        {¶ 19} In Headley, we recognized:


        The severity of the offense [of trafficking in drugs] is dependent
        upon the type of drug involved. Under R.C. 2925.03(C) [now R.C.
        2925.03(C)(1)], the offense is aggravated trafficking if the
        substance involved is a Schedule I drug * * * or a Schedule II
        drug. Under R.C. 2925.03(D) [now R.C. 2925.03(C)(2)], if the




                                        6
                                   January Term, 2012




        substance involved is a Schedule III, IV or V drug, the offense is
        the lesser one of trafficking in drugs.


Headley, 6 Ohio St. 3d at 479, 453 N.E.2d 716. Thus, we concluded that “R.C.
2925.03 sets forth more than one criminal offense with the identity of each being
determined by the type of controlled substance involved.” Id. Consequently, we
held that “[t]he type of controlled substance involved in the crime of aggravated
trafficking under R.C. 2925.03 is an essential element which must be included in
the indictment, the omission of which cannot be cured by amendment under
Crim.R. 7(D).” (Emphasis added.) Headley at paragraph two of the syllabus.
We upheld the court of appeals’ reversal of Headley’s conviction because “the
indictment purported to charge [Headley] with the offense of aggravated
trafficking but neglected to state the controlled substance involved.” Id. at 479.
        {¶ 20} The question in the present case is whether Headley’s requirement
that the “type” of drug involved in the offense be included in the indictment
means that the indictment must name the specific drug involved, even if the drug
involved in the offense appears on one of the five schedules found in R.C.
3719.41. It is evident that this court never intended Headley to require such
specificity, because after stating that the severity of the offense depended on the
type of drug involved in the offense, the court proceeded to give two examples in
which it recognized that the schedule of the drug involved was sufficient to put
the defendant on notice of the severity of the offense, i.e., trafficking or
aggravated trafficking. Headley at 479.1
        {¶ 21} R.C. 2925.03 has been amended numerous times since Headley
was decided. However, the current version of R.C. 2925.03 still provides that

1. At the time Headley was decided, the controlled substances were found in R.C. 2925.03(C)
(Schedule I or II drug), 2925.03(D) (Schedule III, IV, or V drug), and 2925.03(E) (marihuana).
Am.Sub.H.B. No. 300, 136 Ohio Laws, Part II, 2311, 2318-2323. Today the controlled substances
are listed in R.C. 2925.03(C)(1) through (8). R.C. 2925.03.




                                              7
                             SUPREME COURT OF OHIO




trafficking in a Schedule I or II drug is aggravated trafficking, R.C.
2925.03(C)(1), and trafficking in a Schedule III, IV, or V drug is trafficking, R.C.
2925.03(C)(2). Thus, “the Schedule * * * classification of a controlled substance
determines the severity of the offense as much as the specific name of the
substance.” (Emphasis added.) State v. Smoot, 2d Dist. No. 96-CA-107, 1997
WL 432225, *5. It is evident that under R.C. 2925.03(C)(1) and (2), the General
Assembly intended the schedule of drugs set forth in R.C. 3719.41, not the
specific drug itself, to be an essential element of trafficking.     See generally
Buehner, 110 Ohio St. 3d 403, 2006-Ohio-4707, 853 N.E.2d 1162, ¶ 12.
Therefore, we hold that for the purpose of identifying the drug involved in a drug-
trafficking offense under R.C. 2925.03(A), an indictment is sufficient if it names
the schedule in which the drug appears.
       {¶ 22} The specific drug or drugs alleged to be involved in a drug-
trafficking offense may be discovered by a defendant through a request for a bill
of particulars. See Williamson, 2010-Ohio-5060, ¶ 2, 3 (the indictment charged
defendant with trafficking in a Schedule I or II drug, and the bill of particulars
clarified that the drug involved was ecstasy).
                                  IV. Conclusion
       {¶ 23} The indictment in this case charged Jackson with two counts of
trafficking in Schedule I or II drugs and asserted that the amount of the drug
involved equaled or exceeded the bulk amount but was less than five times the
bulk amount, which results in a charge of aggravated trafficking, a felony of the
third degree pursuant to R.C. 2925.03(C)(1)(c). Thus, the indictment adequately
informed Jackson of the charges pending against him in Counts One and Two of
the indictment.
       {¶ 24} With regard to the particular drug involved, the state’s bill of
particulars identified the controlled substance involved as ecstasy. Nevertheless,
it is evident that by July 15, 2009, Jackson was aware that the state was charging




                                          8
                               January Term, 2012




him with trafficking in BZP, because on that date, he filed a Crim.R. 12 motion to
dismiss the trafficking charges, claiming that BZP was not listed as a Schedule I
controlled substance.   Ultimately, the trial court concluded that BZP was a
Schedule I controlled substance under Ohio law, and that issue was not
challenged on appeal. Consequently, Jackson knew that the state was alleging
that he had been trafficking in BZP when he pleaded no contest. Therefore,
Jackson can adequately protect himself against further prosecution for the same
offense.
       {¶ 25} Accordingly, we reverse the judgment of the court of appeals and
reinstate Jackson’s conviction for trafficking in Counts One and Two of the
indictment.
                                                                  Judgment reversed
                                                           and convictions reinstated.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, CUPP, and MCGEE
BROWN, JJ., concur.
       PFEIFER, J., dissents and would affirm the judgment of the court of
appeals.
                              __________________
       Dennis P. Will, Lorain County Prosecuting Attorney, and Peter J.
Gauthier, Assistant Prosecuting Attorney, for appellant.
       Michael Stepanik and Jack Bradley, for appellee.
                           ______________________




                                        9